Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    24
    354
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    23
    299
    media_image2.png
    Greyscale


Subsequent to Interview (summary filed 7/15/2022) Applicant has not filed any amendments as agreed upon as of the filing of this action.  Applicant was informed that the case is in Expedited docket.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 20-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of US 20110230476 and Yang, US 9724352.  

Niu teaches irreversible inhibitors of one or more PI3 Kinases and conjugates.  
Exemplified compounds of Niu are shown in page 36 , Column B to  page 39 column A.  

Comparison of the structural make-up of the above shown conjugates of Niu and those of the exemplified compounds (see dependent claims 35, 36, 38 reveals that the only difference is in the core structure of P13 Kinase inhibitor that is being conjugated (for covalent modification).  
Therefore the deficiency of Niu is the heterocyclic core, the PCB of the core formula of base claim 20.

The deficiency of the Niu is cured or at the minimum suggested by the teachings of Yang, because Yang teaches the core column 114-126, which are P13 kinase inhibitors.  

With the combined teachings of Niu and Yang one of skill in the art would arrive at the instant claim limitations by 
1.applying the idea of covalent modification of P13K inhibitors of Niu with Michael Acceptors
2. Replacing the heterocyclic core P13K inhibitor of Niu with that of the inhibitor of Yang 
to make alternate P13K inhibitor conjugate.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The limitations of dependent claims are drawn to modifications of core PCB with the different Michael Acceptor motifs.  
All the claimed elements are known in the prior art and one of skilled in the art would combine the known elements by known methods with no change in their respective functions, and the combination would have yielded predictable results.  
Therefore nothing unobvious is seen in the claims. All that is need is replacement of SO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625